El Juez Asociado Señok Snydee
emitió la opinión del tribunal.
El 15 de octubre de 1937 la contribuyente radicó su pla-nilla de ingresos por el año contributivo que finalizó el 31 *876de julio de 1937. El 28 de octubre de 1943 el Tesorero le envió una notificación de deficiencia. El 12 de noviembre de 1943 — dentro de los siete años a partir de la fecfia de la planilla — la contribuyente solicitó del Tesorero la recon-sideración de dicha deficiencia así como una vista adminis-trativa. En la petición de reconsideración decía la contri-buyente que “Hago constar que renuncio expresamente al período de prescripción en este caso. . .
La vista administrativa se celebró el 1 de mayo de 1944. .El 28 de diciembre de 1944 — después de transcurrir más de siete años desde la fecha de la planilla — el Tesorero no-tificó a la contribuyente que declaraba sin lugar su solici-tud de reconsideración. El 15 de marzo de 1945 el Teso-rero le envió a la contribuyente una notificación y reque-rimiento más los intereses, ascendente a $837.81. El 24 de dicho mes la contribuyente voluntariamente pagó dicha suma al Tesorero.
El 18 de diciembre de 1945 solicitó la contribuyente del Tesorero el reintegro de la cantidad pagada por el único motivo de que el derecho del Tesorero a tasar la deficien-cia había prescrito cuando la hizo. El Tesorero denegó dicha petición de reintegro. La contribuyente radicó una querella ante el Tribunal de Contribuciones, desestimándola éste por el fundamento de que no aducía hechos constitu-tivos de una causa de acción. El caso se encuentra ante nos en certiorari para revisar esta decisión del Tribunal de Contribuciones.
 No podemos convenir con el Tesorero en que la peticionaria hizo una elección irrevocable de remedios al solicitar la reconsideración y una vista administrativa. “En contribuciones sobre ingresos la elección por el contribuyente de los remedios es más fácil de determinar. Contrario a los casos de arbitrios, donde el pago es el primer paso bajo ambas alternativas, cuando un contribuyente resiste una notificación de deficiencia, éste no paga la con-*877tribueión. Por el contrario, presta una fianza de no me-nos de las % partes y demanda ante el Tribunal de Contri-buciones. Mayagüez Light, Power and Ice Co. v. Tribunal de Contribuciones, [65 D.P.R. 30]. Bajo su remedio al-ternativo, en vez de dejar de pagar, el contribuyente paga y demanda por el reintegro. The Coca Cola Co. v. Tribunal de Contribuciones, [65 D.P.R. 152].” Gerardino v. Tribunal de Contribuciones, ante, pág. 219, 237, escolio 13. Aquí la contribuyente optó por pagar la contribución en vez de proceder a demandar ante el Tribunal de Contribucio-nes sin pagarla y prestando la fianza por % partes. Soli-citó el reintegro del Tesorero dentro del período prescrip-tivo de 4 años establecido por la sección 64(b) y radicó su pleito por el reintegro ante el Tribunal de Contribuciones dentro del término provisto por ley. Por consiguiente, el Tribunal de Contribuciones tenía jurisdicción para decidir este pleito de reintegro.
 Queda por resolver la cuestión de si el Tribunal de Contribuciones cometió error al decidir que la querella no aducía una causa de acción. Suponemos, sin decidirlo, que la deficiencia fue tasada después de expirado el término prescriptivo fijado por la ley. Pero, según indicó el Tribunal de Contribuciones, la peticionaria no alegó que en los méritos no debía la contribución. La contribuyente levantó esta cuestión en los méritos en su moción de reconsideración. Pero al declarársele sin lugar dieba moción, voluntariamente pagó la contribución. Y abora solamente suscita la cuestión de que la deficiencia estaba prescrita cuando se tasó.
Recientemente consideramos el efecto de la sección 60(a) de la Ley de Contribuciones sobre Ingresos, que establece un término prescriptivo de siete años para las deficiencias. Dijimos que el estatuto solamente impide ejercitar el reme-dio del Tesorero, y no su derecho a cobrar la contribución. *878Por tanto resolvimos que aun después de haber prescrito el remedio, la Legislatura puede modificar el término pres-criptivo extendiendo el período dentro del cual el Tesorero puede hacer valer su derecho a cobrar la contribución. Rodríguez y Palacios v. Tribunal de Contribuciones, ante, pág. 685.
 De igual modo, un contribuyente que voluntariamente paga una deficiencia que admite debe pagar a no ser porque está prescrita, no tiene causa de acción para el reintegro. La contribución es impuesta por la ley, no por el Tesorero. Si el Tesorero deja de tasar la contribución dentro del término prescriptivo, el contribuyente puede defenderse en un pleito para su cobro, alegando la prescripción. En ese estado, el Tesorero no tiene remedio alguno con el cual hacer valer el derecho existente. Pero si en vez de defenderse de la reclamación del Tesorero el contribuyente la paga voluntariamente, la falta de remedio de parte del Tesorero no es fatal. Habiendo el contribuyente pagado una contribución que adeudaba después de una vista administrativa en la cual no levantó la cuestión de prescripción, no puede demandar en solicitud del reintegro. Véanse Snyder v. Routzahn, 55 F.2d 396 (District Court, Ohio, 1931); United States v. Wyoming Central Ass’n, 70 F.2d 869 (C.C.A. 10, 1934); American Light & Traction Co. v. Harrison, 142 F.2d 639, 641 (C.C.A. 7, 1944). En este último caso la corte dice que la sección 607 de la Ley Federal de Eentas Internas de 1928, 26 U.S.C.A. sec. 3770(«) (2), dis-pone que el pago de una contribución una vez transcurrido el término prescriptivo, es considerado como un pago indebido y crea una causa de acción para solicitar el reintegro. Véanse Seidman’s Legislative History of Federal Income Tax Laws, págs. 565-67; 10 Mertens, Law of Federal Income Taxation, sec. 58.37, pág. 325; Zimet, Tax Refund Claims and the Statute of Limitations, 1 Tax.L.Rev. 45. Pero nuestra Legislatura no ha elegido conceder a los contribuyen-*879tes una cansa de acción para recobrar contribuciones pagadas voluntariamente una vez transcurrido el término prescriptive frente a su cobro por la vía administrativa o el reme-dio judicial. En ausencia de uif estatuto insular equiva-lente a la sección 607, la contribuyente en este caso no tiene tal causa de acción.(1)
Huelga decir que este caso no es aplicable a una situa-ción en que el contribuyente, impugnando el derecho del Tesorero a tasar lá deficiencia porque está prescrita por ley, radica querella ante el Tribunal de Contribuciones des-pués que el Tesorero "ha denegado la reconsideración sin pagar la contribución; y luego de una decisión adversa del Tribunal de Contribuciones, paga la contribución bajo pro-testa con el fin de invocar la jurisdicción de esta Corte Su-prema. Bajo dichas circunstancias el contribuyente sigue el procedimiento provisto por ley para levantar la cuestión de prescripción. No hizo esto en el presente caso.
En vista del resultado a que hemos llegado, es innece-sario que determinemos si la contribuyente renunció al tér-mino prescriptive(2) o si estaba impedida de suscitar la cuestión de prescripción debido a que la vista administra-tiva fué dos veces'pospuesta a solicitud suya. (3)

La decisión del Tribimal de Contribuciones será confir-mada.

El Juez Asociado Sr. De Jesús no intervino.

(1) Cf. González Padín v. Tribunal de Contribuciones, 66 D.P.R. 964, 982-3, y escolio 8.


(2) En apoyo de la cuestión de renuncia el Tesorero cita Stange v. United States, 282 U.S. 277; Aiken v. Burnet, 282 U.S. 277; Brown & Sons Co. v. Burnet, 282 U.S. 283; Burnet v. Railway Equipment Co., 282 U.S. 295. Y cf. Buscaglia v. Tribunal de Contribuciones, 67 D.P.R. 693.


(3) Sobre la cuestión de impedimento descansa el Tesorero en Suers, de J. González & Co. v. Buscaglia, Tes., 63 D.P.R. 253.